DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-14 and 16-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the coil includes a coil body and a coil lead-out portion disposed to electrically connect the coil body and the external electrode to each other, and a first support layer and a second support layer are interposed only between one surface of the support member and one surface of the coil lead-out portion in a thickness direction, and the second support layer is disposed on the first support layer as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the coil includes a coil body and a coil lead-out portion disposed to electrically connect the coil body and the external electrode to each other, and the body further includes two or more support layers, which are composed of different types of metals from each other, disposed only between the coil lead-out portion and the support member in a thickness direction as claimed in combination with the remaining limitations of independent claim 18.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein at least one support layer is interposed between one surface of the support member and one surface of the coil lead-out portion, the coil lead-out portion has a structure in which a plurality of strips are combined, each of the plurality of strips extends from an outer end of the coil and is exposed to an external surface of the body, and the plurality of strips are spaced apart from each other and an insulating wall is interposed between adjacent strips of the coil lead-out portion as claimed in combination with the remaining limitations of independent claim 21.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-14, 16-17 and 19-20 are allowed because each claim is directly or indirectly dependent of independent claims 1, 18 or 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837